Title: To George Washington from George Clinton, 10 March 1789
From: Clinton, George
To: Washington, George



New York 10th March 1789

⟨Mutilated⟩ more than probable that, when the Result of the late Election for President of the United States shall be disclosed, your Excellency’s Presence will be required in this City—Under this Impression permit me Sir to sollicit the Honor of your Company at my House until suitable Accomodations can be provided for you—Should Mrs Washington accompany you, it will give additional Pleasure to my Familly.
I shall be greatly gratified by being apprized seasonably of your Excellency’s Approach to this City that I may be prepared to receive you in a manner which will accord as well with the high Respect due to you as the personal Attachment & Esteem I have for you.

With most respectful Compliments to Mrs Washington in which Mrs Clinton joins me, I have the Honor to be Dear Sir your most Obedient Servant

Geo: Clinton

